Citation Nr: 1043851	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  09-31 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for asthma, to include as 
due to exposure to tear gas.  

2.  Entitlement to service connection for migraine headaches, to 
include as due to exposure to tear gas.  

(Appellate consideration of the issues concerning entitlement to 
service connection for a right shoulder disorder, a left knee 
disorder, and a left ankle disorder will be the subjects of a 
separate decision of the Board.)  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Harryman, Counsel


INTRODUCTION

The Veteran served on active duty from November 1984 to October 
1986 and from December 1990 to March 1991.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from an 
October 2008 decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in North Little Rock, Arkansas.  

The issue of entitlement to service connection for migraine 
headaches is addressed in the remand portion of the decision 
below and is remanded to the RO via the Appeals Management Center 
in Washington, DC.  


FINDING OF FACT

Asthma was not shown in active military service and is not shown 
to be related to the Veteran's active military service, or to any 
incident therein. 


CONCLUSION OF LAW

Asthma, to include as due to exposure to tear gas, was not 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 
3.303 (2010).  



REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein concerning asthma, VA 
has met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements 
of a service-connection claim, including: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.  

The RO's December 2007 letter advised the Veteran of the 
foregoing elements of the notice requirements.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  With respect to the Dingess 
requirements, the RO's December 2007 letter provided the Veteran 
with notice of what type of information and evidence was needed 
to establish disability ratings, as well as notice of the type of 
evidence necessary to establish an effective date.  Accordingly, 
with this letter, the RO effectively satisfied the remaining 
notice requirements with respect to the issue on appeal.  
Further, the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of his 
claim, including the opportunity to present pertinent evidence.  

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO has obtained the Veteran's 
service treatment records, as well as his identified VA and 
private medical treatment records.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The Veteran has been accorded two VA 
examinations in connection with his claim, including obtaining a 
medical opinion regarding the nexus between the claimed asthma 
and service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303; see 
also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  This opinion 
was based upon a physical examination of the Veteran and a review 
of his claims file, and the examiner provided a rationale for the 
conclusion reached.  The Board therefore concludes that the June 
2008 medical opinion is adequate for evaluation purposes.  See 
Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate).  Finally, there is no sign in the record that 
additional evidence relevant to the issues being decided herein 
is available and not part of the record.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The Veteran was provided with a videoconference hearing before 
the Board in May 2010.  During this hearing, the Board explained 
the reason why the RO denied her claim concerning service 
connection for asthma, and the Veteran's representative 
adequately summarized her contentions regarding the etiology of 
the disorder.  The Board asked the Veteran if she had anything 
additional she would like to say in support of her claim.  The 
Veteran testified that she was treated for asthma on multiple 
occasions during service following her exposure to tear gas 
during basic training, including hospitalization overnight 
following that exposure.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); 
see also Dingess/Hartman, 19 Vet. App. at 486.  

Although the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in detail, 
all of the evidence submitted by the Veteran or on her behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(finding that the Board must review the entire record, but does 
not have to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show.  The Veteran should not 
assume that the Board has overlooked pieces of evidence that are 
not explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (holding that the law requires only that the 
Board address its reasons for rejecting evidence favorable to the 
claimant).  

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease initially 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 
3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

The service treatment records do not reflect any treatment for or 
diagnosis of asthma.  Nor do they show that she was hospitalized 
overnight during basic training for treatment or evaluation 
following tear gas exposure.  The records do show that she was 
treated in November 1984 for an upper respiratory infection.  One 
examiner in November 1984 diagnosed hyperventilation.  She was 
seen again approximately a month later for cold symptoms of 10 
days duration; the listed diagnosis at that time was upper 
respiratory infection/bronchitis and she was started on 
antibiotics.  The Veteran was also treated for rhinitis, 
pharyngitis, or cold symptoms in January, February, and October 
1985, and April 1986.  She was again evaluated for similar 
symptoms in December 1990 at the beginning of her second period 
of service.  The examiner at that time discussed her respiratory 
history and status in detail, noting that she had required 
breathing treatments in the past, and diagnosed chronic 
bronchitis.  The examiner also indicated that "there may be a 
component of [reactive airway disease]."  

Private medical records show treatment for a several-day history 
of cough on two occasions, in October 1989 and March 1990, prior 
to the Veteran's second period of service.  An examiner in March 
1990 also diagnosed hyperventilation syndrome.  

On VA examination in June 2008, the Veteran reported to the 
examiner that her asthma started in 1990.  She denied a history 
of hospitalization, trauma to the respiratory system, or 
hemoptysis.  She stated that she had several asthmatic episodes 
that required respiratory treatments.  Her medications at the 
time of the 2008 VA examination included an inhaled 
bronchodilator and an inhaled anti-inflammatory medication, both 
of which she used daily.  In addition to physical examination, 
the evaluation included pulmonary function testing and an 
echocardiogram.  The examiner diagnosed bronchitis and 
hyperventilation syndrome, with asthma being a problem associated 
with those diagnoses.  The examiner noted that patients with 
acute bronchitis often have airway hyperreactivity, with changes 
in pulmonary function testing.  It was further noted that it may 
not be possible to distinguish acute bronchitis from asthma.  The 
examiner concluded that it was less likely as not that the 
Veteran's current asthma was "caused by or a result of or a 
progression of in-service complaints for hyperventilation 
syndrome and/or bronchitis."  

The Veteran underwent a VA examination in May 2009 to evaluate 
her respiratory status.  The examiner discussed her relevant 
respiratory history, both during service and subsequently.  
Noting that chronic bronchitis is a condition characterized by a 
cough productive of sputum that is present for three months at a 
time, the examiner concluded that the Veteran did not have 
chronic bronchitis, despite the diagnoses recorded in the service 
treatment records, since the evidence did not show that any 
episode had lasted that long.  That examiner diagnosed asthma, 
but also indicated that there was no diagnosis of asthma during 
service.  

A rating decision in May 2009 denied service connection for 
bronchitis.  The Veteran was notified of that decision in May 
2009 and did not file a notice of disagreement.  Therefore, that 
decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.302 (2010).  

Despite the Veteran's hearing testimony regarding an overnight 
hospitalization for treatment or evaluation following exposure to 
tear gas during basic training, the service treatment records do 
not reflect such treatment, either acutely or overnight.  Nor is 
there any evidence that any examiner during service diagnosed 
asthma.  The Veteran's statements are competent evidence of what 
she experienced.  However, her statements are not competent 
evidence to diagnose a disorder.  Medical diagnosis and causation 
involve questions that are beyond the range of common experience 
and common knowledge and require the special knowledge and 
experience of a trained physician.  Because she is not a 
physician, the Veteran is not competent to make a determination 
that her complaints in service were due to asthma or that her 
currently diagnosed asthma is the result of any symptoms she 
complained of in service over 20 years ago.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).

Moreover, there is no medical opinion of record that is favorable 
to the Veteran's claim.  However, the VA examiner in June 2008 
specifically opined that the Veteran's current asthma was not 
related to service or to a progression of her complaints during 
service for hyperventilation or bronchitis.  

Weighing all of the evidence, the Board finds that the Veteran 
did not have asthma during service and any current asthma is not 
due to her military service, including due to exposure to tear 
gas during service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  For all the foregoing reasons, service connection for 
asthma is not warranted.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the Veteran's claim, that doctrine is not applicable in 
the current appeal.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1991).  


ORDER

Service connection for asthma, including as due to exposure to 
tear gas, is denied.  


REMAND

The service treatment records show that the Veteran was evaluated 
on two occasions during her first period of service for 
complaints that included headaches and that a service department 
examiner in March 1991 noted that she had a history of migraine 
headaches for several years.  The post-service medical records 
show that the Veteran has been treated for "complicated 
migraines" since 2005.  No examiner has opined as to the 
etiology or date of onset of the Veteran's current migraines.  
The above evidence triggers VA's duty to assist her in obtaining 
a medical opinion in this regard.  See 38 C.F.R. § 3.159(c)(4) 
(2010).  

Accordingly, the case is remanded for the following actions: 

1.  The RO must contact the Veteran and 
afford her the opportunity to identify or 
submit any additional pertinent evidence, 
to include the names and addresses of all 
health providers who have evaluated or 
treated her for migraine headaches since 
her separation from service.  Based on her 
response, the RO must attempt to procure 
copies of all records which have not 
previously been obtained from identified 
treatment sources.  All attempts to secure 
this evidence must be documented in the 
claims file by the RO.  If, after making 
reasonable efforts to obtain named records 
the RO is unable to secure same, the RO 
must notify the Veteran and (a) identify 
the specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
(c) describe any further action to be taken 
by the RO with respect to the claim; and 
(d) that she is ultimately responsible for 
providing the evidence.  The Veteran and 
her representative must then be given an 
opportunity to respond.  

2.  The Veteran must then be afforded the 
appropriate VA examination to determine the 
etiology of any migraine headaches found.  
All pertinent symptomatology and findings 
must be reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the requested study.  
Following a review of the service and post-
service medical records, the clinical 
examination, and with consideration of the 
Veteran's statements, the examiner must 
state whether the Veteran currently has a 
migraine headache disorder.  If a disorder 
manifest by migraines is diagnosed, the 
examiner must state whether the disorder is 
related to her military service to include 
the symptoms noted during service, or to 
any incident therein.  A complete rationale 
for all opinions must be provided.  If the 
examiner cannot provide the requested 
opinion without resorting to speculation, 
it must be so stated, and the examiner must 
provide the reasons why an opinion would 
require speculation.  The report prepared 
must be typed.

3.  The RO must notify the Veteran that it 
is her responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2009).  In the event that the Veteran does 
not report for the aforementioned 
examination, documentation must be obtained 
which shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated whether 
any notice that was sent was returned as 
undeliverable.

4.  After the above development has been 
completed, the Veteran's claim for service 
connection for migraine headaches, to 
include as due to exposure to tear gas, 
must be readjudicated.  If the claim on 
appeal remains denied, the Veteran and her 
representative must be provided a 
supplemental statement of the case.  After 
the Veteran and her representative have had 
an adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.  

No action is required by the Veteran until she receives further 
notice; however, she may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


